Citation Nr: 1309207	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-45 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an increased disability rating for left knee patella spurs (left knee disability), rated 10 percent disabling.

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to March 1983, and subsequent periods of reserve military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Togus, Maine, Regional Office (RO).  

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at his local RO and a transcript of the proceeding is of record.

The Board has jurisdiction over the TDIU claim, reasonably raised by the Veteran's statements at his June 2009 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for a right knee disability, a disability rating in excess of 10 percent for a left knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The July 2006 rating action, denying the original service connection claim for a right knee disability, is final.

2.  Evidence added to the record since the July 2006 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the service connection claim for a right knee disability. 


CONCLUSION OF LAW

The criteria to reopen a service connection claim for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Veteran's applications to reopen claims of service connection for a right knee disability is being reopened and remanded for further development, any errors in this regard are harmless.  

The Veteran seeks to reopen a service connection claim for a right knee disability.  The Board notes that the RO declined to reopen the claim in a June 2009 rating decision, and in subsequently issued adjudications issued prior to the Board's present review.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the issue before the Board involves the threshold question of whether new and material evidence has been received since the last final rating decision.  

The RO denied the Veteran's initial service connection claim for a right knee disability in a July 2006 decision.  At this time, the evidence of record included the Veteran's service treatment records (i.e., active duty and reserve duty), post-service treatment records, June 2006 and January 1998 VA examinations and numerous statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate that any current right knee disability related to the Veteran's period of military service.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

The July 2006 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104. In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Numerous pieces of evidence have been added to the record since the July 2006 rating action, including VA and private treatment records, June 2009 and June 2010 VA examination reports and additional statements from the Veteran.  Significantly, as reflected in his May 2010 DRO hearing testimony, the Veteran has provided a competent account concerning the relevant symptomatology, including experiencing such symptoms since separation, which for the limited purpose of reopening is presumed credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Additionally, there is now a new and possibly viable theory of entitlement for the right knee disability based on the grant of service connection for a left knee disability in the July 2006 rating action.  Ultimately, the evidence associated with the claims folder since the July 2006 rating action, when considered in light of VA's duty to assist, sufficiently raises a reasonable possibility of substantiating the service connection claim for a right knee disability and the evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the claim is reopened. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and, to this extent the claim is granted.


REMAND

In an effort to assist the Veteran substantiate his right knee disability claim, he was provided a June 2010 VA examination, and a medical opinion was provided.  Nevertheless, the provided opinion is inadequate, as the examiner failed to provide a rationale, so as to allow the Board to make a fully informed evaluation of the claimed disability.  See Ardison v. Brown, 6 Vet. App. 405, 470 (1994).  Having reopened the service connection claim for a right knee disability, VA is obligated to ensure the provided examination opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim to provide him with an adequate examination. 

An October 2010 VA treatment record reflects that left knee surgery was noted as a possible treatment for the condition.  Thus, it is likely that the left knee disability has worsened since the most recent VA examination, in June 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim. 

The record suggests the Veteran receives regular treatment for his knee conditions; however, no pertinent records of his VA care, dated since October 2010, have been associated with the claims folder or the Virtual VA system.  The record also does not reflect sufficient attempt to obtain relevant and reasonably identified private treatment records dated, prior to or since March 2010.  Further, the Veteran's submission of a September 1996 Social Security Administration (SSA) statement indicates the Veteran may be in receipt of SSA benefits; however, the record does not reflect adequate attempts to obtain these likely outstanding records.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For these reasons, the claims must be remanded.

In light of Rice and the Board's remand of the right and left knee claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of the claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  Contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received treatments and/or hospitalizations for any knee condition, since separation, including the private Husson Family Medicine Group facility.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file 

3.  Request any records generated by the Social Security Administration in connection with any claim by the Veteran for disability benefits, to include any medical records, evaluations and/or determinations, and the records associated with the claims folder.  If provided in CD-ROM/digital format, then the records must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available. 

4.  Obtain all outstanding VA treatment and hospitalization records related to the Veteran's knees, dated since October 2010.  Any negative response should be in writing, and associated with the claims folder.

5.  After associating the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, severity, onset and etiology of his knee conditions.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record.

Right Knee:  The examiner is to diagnose all current right knee pathology, if any is present.  Then, as to all diagnosed conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition: 

(i) had its onset during the Veteran's period of active military service, any period of reserve military service (i.e., periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) or within one-year of separation from active military service; 

(ii) is related to the Veteran's active military service, any period of reserve military service (i.e., ACDUTRA and INACDUTRA), including his account of in-service trauma; 

(iii) was permanently increased beyond its natural progression during any period of reserve military service (i.e., ACDUTRA and INACDUTRA);

(iv) was caused by any service-connected disability, specifically including low back and left knee disabilities; and

(v) was aggravated by any service-connected disability, specifically including left knee and low back disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, a November 1982 service treatment record, June 2010, June 2009 and June 2006 VA examination reports, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

Left knee:  The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension. Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing. The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.

Then, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's respectively service-connected conditions, alone or together, render him unable to secure or follow substantially gainful occupation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

All necessary tests and studies should be conducted and associated with the claims file. A complete rationale for any opinion expressed shall be provided. 

6.  Then readjudicate the appeal, including the TIDU.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


